                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

WALTER D. BALLA, et al.,

              Plaintiffs,                          Case No. 1:81-CV-1165-BLW

       v.                                          ORDER

IDAHO STATE BOARD OF CORRECTION,
et al.,
         Defendants.


       The Court’s staff held a mediation session with counsel on December 6, 2019, and

pursuant to agreement of all counsel had the arguments relayed to the Court for

resolution. The Court has decided to deny the plaintiffs’ request to communicate with

their inmate clients and to authorize inmate demonstrations of daily activities during a

site visit of Units 9 & 13 for two reasons. First, the communications and demonstrations

will create obvious security problems. Second, the communications and demonstrations

are essentially an attempt to relitigate the population caps placed on Units 9 & 13, and

both sides agree the present caps are not being violated. Accordingly,

       NOW THEREFORE IT IS HEREBY ORDERED, that the plaintiffs’ request to

communicate with their inmate clients and to authorize inmate demonstrations of daily

activities during a site visit to Units 9 & 13 is DENIED.
DATED: December 9, 2019


_________________________
B. Lynn Winmill
United States District Judge
